Order unanimously modified by striking the words “ on the merits ” and as so modified, affirmed, without costs. Memorandum: In this action by an attorney to recover for legal services, a question is raised as to when the cause of action accrued. The complaint, the schedule annexed to the complaint, and the affidavit in opposition to the motion to dismiss set forth different dates. An issue of fact is present which should be resolved at trial. (Golia v. Health Ins. Plan of Greater N. Y., 6 A D 2d 884, affd. 7 N Y 2d 931; 30-12 Lewmay Corp. v. Public Mut. Ins. Co., 28 A D 2d 837; Liberman v. Zeigen, 258 App. Div. 893.) (Appeal from order of Jefferson Special Term denying motion to dismiss complaint in action for payment of legal fees.) Present — Goldman, P. J., Del Vecchio, Witmer, Moule and Henry, JJ.